 



EXHIBIT 10.1
EMPLOYMENT AND SEPARATION AGREEMENT
     THIS EMPLOYMENT AND SEPARATION AGREEMENT (the “Agreement”) is made and
entered into effective as of August 1, 2006 (the “Effective Date”), by and
between MicroMed Cardiovascular, Inc. and Travis E. Baugh (“Employee”);
W I T N E S S E T H:
     WHEREAS, the Employee and the MicroMed Technology, Inc., the wholly owned
subsidiary of MicroMed Cardiovascular, Inc. (together with MicroMed Technology,
Inc., the “Company”), are parties to that certain Employment Agreement dated as
of July 11, 1996, as amended (the “Employment Agreement”); and
     WHEREAS, in consideration of the mutual promises contained herein, the
parties hereto are willing to enter into this Agreement upon the terms and
conditions herein set forth.
     NOW, THEREFORE, in consideration of the premises, the terms and provisions
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Resignation of Officer Positions; Term and Extent of Services as an
Employee. As of the Effective Date, Employee hereby resigns as President and
Chief Executive Officer of the Company and from such other officer positions has
he may hold with the Company and its affiliates, but shall remain as an employee
of the Company until the earlier of i) the date a successor President and Chief
Executive Officer of the Company is named or ii) September 30, 2006 (the
“Separation Date”). From the Effective Date until the Separation Date (the
“Term”), Employee shall continue to be employed by the Company and make himself
available to provide such advisory and other services to the Board of Directors
and the Company as may be mutually agreed by the Employee and Company from time
to time, which is generally agreed by the parties to require Employee to be at
work three days per week, but from time to time may require more than three days
per week, as reasonably agreed amongst the parties hereto. During the Term,
Employee agrees to perform to the best of his ability and with reasonable
diligence the duties and responsibilities, as mutually agreed by the Employee
and Company, assigned to him, at the time and in the manner assigned to him, by
the Board. In addition, Employee agrees to use his best efforts to maintain the
continuing employment of all current employees; however, the resignations of any
such employees will not impact Company’s obligations under this Agreement. After
the Separation Date, Employee shall be free to pursue employment elsewhere,
subject to his obligations set forth in Sections 5 and 6; however, Employee
agrees to make himself available for six months following the Separation Date,
and beyond that date as mutually agreeable to Employee and the Company, to
provide consulting services to the Company as reasonably requested by the
Company in order to provide for an orderly transition for the successor to
Employee, with such consulting services not to exceed eight hours per month
unless mutually agreed by Employee and Company.

 



--------------------------------------------------------------------------------



 



     2. Compensation and Benefits. In consideration for the Employee’s execution
of and compliance with this Agreement, including but not limited to the
restrictive covenants described in Sections 5 and 6 and the execution of the
Waiver and Release attached hereto as Attachment A, the Company shall provide
the consideration set forth below in this Section 2. This consideration is
provided subject to the binding execution by the Employee of the attached Waiver
and Release agreement at the time of execution of this Agreement. The Company’s
obligation to make any further payments otherwise due under Section 2 shall
cease in the event the Employee fails to comply with the obligations set forth
in Sections 5 and 6 of this Agreement or the Waiver and Release. As a condition
of receiving severance pay contemplated under this Agreement, Employee agrees to
execute an identical Waiver and Release form (but dated October 13, 2006) upon
the Separation Date.
     DURING THE TERM
     (a) Salary: Employee’s base salary shall remain unchanged.
     (b) Welfare and Retirement Benefits: Employee shall be eligible to continue
to participate in the Company’s health and welfare plans and qualified
retirement plans on a basis comparable to that of other employees of the
Company.
     (c) Incentive Plans: Employee shall not be eligible to participate in any
new awards under the Company’s annual or long-term incentive plans or programs,
and Employee shall not be eligible to receive an annual bonus for 2006. Employee
will continue to vest in stock options granted to Employee under the Company’s
stock option plans in accordance with the terms of those plans and any
applicable agreements.
     (d) Vacation: Employee shall be eligible to accrue additional vacation pay
during the Term.
     (e) Expense Reimbursement: Employee shall be entitled to reimbursement of
reasonable expenses incurred in the performance of his employment duties
hereunder in accordance with the Company’s policies regarding employee expense
reimbursement.
     AFTER THE SEPARATION DATE
     (a) Severance: Employee shall be paid $250,000.00 in severance pay at a
rate of $ $9,615.39 per pay period (payment to be made over twelve months, the
“Severance Period”), paid bi-weekly in accordance with the Company’s normal
payroll practices, with the final payment due September 26, 2007 (Final Payment
Date).
     (b) Welfare and Retirement Benefits: Employee shall not be eligible to
participate in the Company’s health and welfare plans and qualified retirement
plans of the Company during the period in which he receives severance payments
hereunder; however, during the six month Severance Period, the Company shall pay
for the cost of any COBRA premiums for the Employee’s current family coverage
under the Company’s health and dental insurance plans, if the Employee elects to
continue coverage under COBRA.

-2-



--------------------------------------------------------------------------------



 



     (c) Incentive Plans: Employee shall not be eligible to participate in any
new awards under the Company’s annual or long-term incentive plans or programs,
and Employee shall not be eligible to receive an annual bonus for 2006. Employee
will not continue to vest in stock options granted to Employee under the
Company’s stock option plans.
     (d) Vacation: Employee shall not accrue additional vacation pay after the
Separation Date.
     (e) Expense Reimbursement: Employee shall be entitled to reimbursement of
reasonable expenses incurred in the performance of his consulting duties
hereunder in accordance with the Company’s policies regarding employee expense
reimbursement.
     3. Resignation of Employment. Effective as of the Separation Date, Employee
agrees to voluntarily terminate his employment with the Company and all
affiliates, and to resign as a member of the Board.
     4. Compensation Following Separation Date and Final Payment Date. Following
the Separation Date, Employee shall only be entitled to receive the compensation
and benefits expressly set forth in this Agreement. After the Final Payment
Date, no additional compensation or benefits shall be payable to the Employee;
provided however:
     (a) Employee shall be entitled to continuation of group health plan
benefits as required under COBRA, provided that Employee pays the full premium
required for COBRA continuation coverage; and
     (b) Employee’s outstanding options shall remain exercisable only to the
extent permitted in accordance with the terms of their underlying option
agreement(s).
     5. Restrictive Covenants. As a material inducement to Company to enter into
this Agreement and in exchange for the additional consideration provided herein,
which includes but is not limited to (i) access to confidential and trade secret
information, (ii) employment for the defined period, including the consulting
arrangement, and (iii) compensation and benefits as described herein, Employee
agrees to reaffirm the provisions of Sections 4 and 5 of his Employment
Agreement, and acknowledges that the following restrictions are in force and
effect in consideration of the Company’s prior and future provision of
confidential information and other consideration to Employee during the course
of his employment:
     (a) During the Term and for a period of 12 months after the Separation
Date, Employee shall not, acting alone or in conjunction with others, directly
or indirectly, invest or engage, directly or indirectly, in any business which
is competitive with that of the Company or accept employment with or render
services to such a competitor as a director, officer, agent, employee or
consultant, or take any action inconsistent with the fiduciary relationship of
an employee to his employer; provided, however, that the beneficial ownership by
Employee of up to three percent of the voting stock of any

-3-



--------------------------------------------------------------------------------



 



corporation subject to the periodic reporting requirements of the Securities and
Exchange Act of 1934 shall not violate this Section 5.
     (b) In addition to the other obligations agreed to by Employee in this
Agreement, Employee agrees that during the Term and for a period of 12 months
after the Separation Date, he shall not at any time, directly or indirectly,
(i) induce, entice or solicit any employee of the Company to leave his
employment, (ii) contact, communicate or solicit any customer or acquisition
prospect of the Company for any competitive purposes, or (iii) in any other
manner use any customer lists or customer leads, mail, telephone numbers,
printed material, technology, patents, proprietary information or other
information of the Company relating thereto.
     (c) It is understood between the Company and Employee that Employee may
engage in other consulting relationships that do not conflict with Employee’s
responsibilities under this Agreement.
     (d) Employee agrees that he will not disclose to any other person, firm or
corporation or use for his own personal gain, any confidential trade, ideas, or
other Company information, except for such disclosures as required in the
performance of his duties hereunder. If Employee shall during his employment
hereunder discover, conceive, develop or improve any inventions, techniques,
methods, trade secrets or products related to the business of the Company, such
discovery shall belong to and be the sole property of the Company or its
designee, whether or not copyright or patent applications or other procedures
for establishing proprietary rights are available or commenced. Upon any such
discovery, Employee shall communicate the same to the Company and shall
cooperate fully in establishing and maintaining all such rights of the Company
or its designee at the Company’s expense. Notwithstanding anything herein to the
contrary, the provisions of this Section 5(d) shall survive and be in effect
during the term hereof and for three years after the Separation Date.
     (e) As a condition of receiving the severance payment set forth in
Section 2, Employee agrees to return to the Company on the Separation Date all
Company property in his possession, custody or control, including, but not
limited to, all documents, files, disks, tapes, CD’s or other storage devices
containing any information relating to Company or its products and customers;
all keys, cards or other access devices; and any other property, equipment or
electronic devices of the Company in his possession, except that Employee may
keep and is not required to return the Company-owed laptop computer and related
accessories in his possession. As a condition of keeping the laptop, Employee
represents and agrees that he will delete all files and information stored on
the laptop relating to the Company, including any confidential information
relating to the products or customers of the Company. Employee agrees to provide
written confirmation to the Company prior to receiving the first severance
payment that all such files and information have been deleted.

-4-



--------------------------------------------------------------------------------



 



     6. Nondisparagement. Employee and the Company agree to refrain from any
criticisms or disparaging comments about each other or in any way relating to
Employee’s separation from employment, and Employee agrees not to take any
action, or assist any person in taking any other action, that is adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by the Company or Employee to any state or federal law enforcement
agency or require notice to the Company or Employee thereof, and neither
Employee nor the Company will be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law.
     7. Enforcement. Employee and the Company each hereby agree that a violation
of the provisions of Section 5 or 6 would cause irreparable injury to the
Company and its affiliates and, in the case of a violation of Section 6, to the
Employee, in each case for which they may have no adequate remedy at law. The
Company and Employee specifically retain the right to seek injunctive relief
from a court having jurisdiction for any actual or threatened breach of
Section 5 or 6 without necessity of complying with any requirement as to the
posting of a bond or other security (it being understood that Employee and the
Company hereby waive any such requirement). Any such injunctive relief shall be
in addition to any other remedies to which Employee or the Company may be
entitled at law or in equity or otherwise.
     8. Interpretation. If any provision of Section 5 or 6 is found by a court
of competent jurisdiction to be unreasonably broad, oppressive or unenforceable,
such court (i) shall narrow the scope of the Agreement in order to ensure that
the application thereof is not unreasonably broad, oppressive or unenforceable
and (ii) to the fullest extent permitted by law, shall enforce such Agreement as
though reformed. As used in Sections 5 and 6, the term “Company” includes the
Company and any affiliate of the Company.
     9. Assistance with Litigation. The Employee agrees that for a period of two
years after the Separation Date and in each case as may be reasonably necessary,
the Employee will make himself reasonably available at the Company’s expense and
will furnish such information and proper assistance in connection with
testifying in any litigation to which he has personal knowledge as a witness in
which the Company or any affiliate or subsidiary is then or may become involved.
In addition, if Employee is requested by Company to provide consulting, advice,
strategy or background information in connection with any Company related
litigation, Company agrees to compensate Employee at an hourly rate of $300 per
hour plus expenses for each such case.
     10. Nonassignability. Except as set forth in the Waiver and Release,
neither this Agreement nor any right or interest hereunder shall be subject, in
any manner, to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, by operation of law or
otherwise, any attempt at such shall be void; and further provided, that any
such benefit shall not in any way be subject to the debts, contract,
liabilities, engagements or torts of the Employee, nor shall it be subject to
attachment or legal process for or against the Employee.

-5-



--------------------------------------------------------------------------------



 



     11. Amendment of Agreement. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.
     12. Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.
     13. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

     
 
  To the Company:
 
   
 
  MicroMed Cardiovascular, Inc.
8965 Interchange Drive
Houston, Texas 77054
FAX: 713-838-9214
 
   
 
  Attention:     President and Chief Executive Officer
 
   
 
  With a copy to:
 
   
 
  Todd Ficeto
Hunter World Markets
9300 Wilshire Blvd.
Penthouse Suite
Beverly Hills, CA 90212
 
   
 
  To Employee:
 
   
 
  Travis E. Baugh,
[                         ]
Houston, Texas 77095

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.
     14. Source of Payments. All cash payments provided in this Agreement will
be paid from the general funds of the Company. The Employee’s status with
respect to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and the Employee will have no right, title or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder. Nothing contained in this
Agreement, and no action taken pursuant to this provision, will create or be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Employee or any other person.

-6-



--------------------------------------------------------------------------------



 



     15. Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.
     16. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
     17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.
     18. Titles. The titles and headings preceding the text of the paragraphs
and subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
     19. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas.
     20. Entire Agreement; Effect of Prior Agreements. This Agreement contains
the entire understanding between the parties hereto and supersedes the
Employment Agreement and any other prior employment agreement or severance plan
or agreement between the Company or any predecessor of the Company and the
Employee, except that the terms and conditions of: (i) Sections 4 and 5 of the
Employment Agreement shall continue as set forth in Section 5 of this Agreement;
(ii) the Indemnification Agreement between Employee and the Company shall remain
in effect though the Separation Date and shall also apply to any consulting work
done by Employee pursuant to this Agreement; and (iii) any stock option
agreements between the Company and Employee, which shall be governed by the
terms and conditions of those agreements.
     21. Venue. Any suit, action or other legal proceeding arising out of this
Agreement shall be brought in the United States District Court for the Southern
District of Texas, Houston Division, or, if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Harris County, Texas. Each of the Employee and the Company
consents to the jurisdiction of any such court in any such suit, action, or
proceeding and waives any objection that it may have to the laying of venue of
any such suit, action, or proceeding in any such court.
[SIGNATURE PAGE TO FOLLOW]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

            MICROMED CARDIOVASCULAR, INC.
      By:   /s/ Clarice Motter       Name:   Clarice Motter        Title:  
Corporate Secretary and Authorized Signatory, as authorized by the Board of
Directors     

            TRAVIS E. BAUGH
      /s/ Travis E. Baugh                    

-8-



--------------------------------------------------------------------------------



 



Attachment A
WAIVER AND RELEASE
     In exchange for the consideration offered under the Employment and
Separation Agreement between me and MicroMed Cardiovascular, Inc. (the
“Company”), dated effective August 1, 2006 (the “Agreement”), I hereby waive all
of my claims and release the Company, its affiliates, and each of their
directors and officers, executives, employees and agents, and benefit plans and
the fiduciaries and agents of said plans (collectively referred to as the
“Corporate Group”) from any and all claims, demands, actions, liabilities and
damages.
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release. I understand that I have until
21 calendar days after August 1, 2006 to consider whether to sign and return
this Waiver and Release to the Company by first-class mail or by hand delivery
in order for it to be effective.
     In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any complaint, or any other action or proceeding with
any local, state and/or federal court regarding or relating in any way to the
Company, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Older Workers Benefit Protection
Act of 1990; the Employee Retirement Income Security Act of 1974, as amended;
the Family and Medical Leave Act of 1993; the Texas Human Rights Act; and/or
contract, tort, defamation, slander, wrongful termination or other claims or any
other state or federal statutory or common law.
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release.
     I acknowledge that this Waiver and Release and the Agreement set forth the
entire understanding and agreement between me and the Company or any other
member of the Corporate Group concerning the subject matter of this Waiver and
Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or any other
member of the Corporate Group.
     I understand that for a period of seven (7) calendar days following my
signing this Waiver and Release (the “Waiver Revocation Period”), I may revoke
my acceptance of the offer

-9-



--------------------------------------------------------------------------------



 



by delivering a written statement to the Company by hand or by registered mail,
addressed to the address for the Company specified in the Agreement, in which
case the Waiver and Release will not become effective. In the event I revoke my
acceptance of this offer, the Company shall have no obligation to provide me the
consideration offered under the Agreement to which I would not otherwise have
been entitled. I understand that failure to revoke my acceptance of the offer
within the Waiver Revocation Period will result in this Waiver and Release being
permanent and irrevocable.
     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin or disability and any other claims arising prior to the date of this
Waiver and Release.
     By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions or events of the Company or any other member of the Corporate
Group which occur after the date of execution of this Waiver and Release.
     I understand and agree that this Waiver and Release and all of its terms
shall be binding upon my representatives, heirs, executors, administrators,
successors and assigns, and shall enure to the benefit of any successors or
assigns of the Company.
AGREED TO AND ACCEPTED this
                        day of                                    , 2006.
 
 
                                                           
TRAVIS E. BAUGH

-10-